United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                               No. 05-1626/1713
                                ___________

Steve Warnock,                          *
                                        *
              Appellee/Cross Appellant, *
                                        *
       v.                               *
                                        *
Charles Archer, Individually            *
and as Superintendent; Charles Eads,    *
Individually and as Principal; Gene     *
Baldwin, Individually and as School     *
Board President; David Smith,           *
Individually and as member of the       *   Appeals from the United States
Board of Directors of the DeValls       *   District Court for the
Bluff, Arkansas Public School District *    Eastern District of Arkansas.
and the DeValls Bluff Public School     *
District; L. C. Holloway, Individually *            [PUBLISHED]
and as member of the Board of           *
Directors of the DeValls Bluff, Arkansas*
Public School District and the DeValls *
Bluff Public School District; Verna     *
Gaddy, Individually and as member of *
the Board of Directors of the DeValls *
Bluff, Arkansas Public School District *
and the DeValls Bluff Public School     *
District; Melvin Hula, Individually and *
as member of the Board of Directors of *
the DeValls Bluff, Arkansas Public      *
School District and the DeValls         *
Bluff Public School District; Vera      *
Doepel, Individually and as member of *
the Board of Directors of the DeValls *
Bluff, Arkansas Public School District *
and the DeValls Bluff Public School    *
District; Emma Gray, Individually and  *
as member of the Board of Directors of *
the DeValls Bluff, Arkansas Public     *
School District and the DeValls Bluff  *
Public School District; DeValls Bluff  *
Public School District,                *
                                       *
           Appellants/Cross Appellees. *
                                ___________

                              Submitted: January 9, 2006
                                 Filed: April 4, 2006 (corrected 4/7/06)
                                  ___________

Before WOLLMAN, JOHN R. GIBSON, and ARNOLD, Circuit Judges.
                          ___________

PER CURIAM.

       The DeValls Bluff School District, along with its employees and directors, are
subject to an injunction that prohibits them from orchestrating or supervising prayers
at school graduation or baccalaureate ceremonies. They appeal the order of the district
court1 holding them in contempt of that injunction. Steve Warnock cross-appeals,
contending that the district court's order failed to impose sufficient sanctions on the
defendants for the contempt. For the following reasons, we affirm.

      Mr. Warnock previously brought a lawsuit against the defendants, challenging
various practices of the DeValls Bluff School District on establishment-clause
grounds. Ruling, in part, in Mr. Warnock's favor, the district court enjoined the
defendants from, inter alia, "orchestrating or supervising or reciting prayers or other


      1
        The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.

                                         -2-
religious messages at graduation and baccalaureate ceremonies." Although the
defendants unsuccessfully appealed other aspects of the district court's injunction, see
Warnock v. Archer, 380 F.3d 1076, 1079 (8th Cir. 2004), they did not challenge its
restrictions on graduation and baccalaureate ceremonies in that appeal, id. at 1079 n.1.
While that appeal was pending, Mr. Warnock attended a baccalaureate ceremony at
the DeValls Bluff High School auditorium that included an invocation and a
benediction by local ministers. He then filed a motion asking the district court to find
the defendants in contempt of the injunction. The district court granted the motion,
concluding that school district employees had planned and supervised the
baccalaureate ceremony at which the prayers were offered.

       We review a district court's civil contempt order for an abuse of discretion,
while reviewing the factual findings underlying that decision for clear error. Jake's,
Ltd. v. City of Coates, 356 F.3d 896, 899 (8th Cir. 2004). After considering its well-
reasoned opinion, we conclude that the district court did not abuse its discretion in
holding the defendants in contempt. The defendants contend that the baccalaureate
service was a student-organized event, but there was ample evidence on the record to
demonstrate that school employees were involved with almost every aspect of the
service's preparation. The court heard evidence that the school district paid two
school employees to act as senior class sponsors: These sponsors met with DeValls
Bluff seniors during school hours, where they supervised and advised on the planning
of the baccalaureate service. It was these school employees who designed the
service's program, typed it up, and copied it using school resources. And it was those
same school employees who handed out the programs at the baccalaureate service.
Faced with such facts, the district court was justified in concluding that the school
district helped to "produce a service that continued the tradition of having local clergy
offer prayers and religious messages" and in finding the defendants in contempt.

       Mr. Warnock asks us to increase the severity of the sanctions that the district
court imposed. As we have already noted, we will disturb the contempt order only if

                                          -3-
it resulted from an abuse of discretion. Although the district court did not impose any
monetary sanctions, it warned that further violations might well entail more severe
consequences. The district court is in a better position than we to judge what
sanctions are necessary to achieve compliance, and we discern no abuse of discretion
here. We therefore decline the invitation to modify its order.

      Affirmed.
                       ______________________________




                                         -4-